 

Exhibit 10.3

 

EXECUTION COPY

  

 



 

SECURITY AGREEMENT

 

by and between

 

NEPHROS, INC.

 

And

 

LAMBDA INVESTORS LLC

 

dated as of August 29, 2014 



 



 

 

 

 

TABLE OF CONTENTS

 

EXHIBIT 1 Form of Pledge Amendment         SCHEDULE 1 Securities Collateral  
SCHEDULE 2 Commercial Tort Claims   SCHEDULE 3 Instruments, Letter of Credit
Rights and Chattel Paper   SCHEDULE 4 Intellectual Property Collateral  
SCHEDULE 5 Deposit Accounts  

 

 

 

 

EXECUTION COPY

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of August 29, 2014 (as amended, amended and
restated, supplemented, or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”), is by and between Nephros, Inc.,
a Delaware corporation (the “Company”), and LAMBDA INVESTORS LLC (together with
any assignees of the Promissory Note (as defined below) from time to time and
their respective successors, the “Lender”).

 

RECITALS

 

A.           The Company has requested a $1,750,000 loan from the Lender (the
“Loan”).

 

B.           The Lender has agreed to make the Loan subject, in part, to the
Company entering into this Agreement.

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Lender hereby agree as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.1.          Definitions.

 

(a)          Unless otherwise defined herein or in the Promissory Note,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC.

 

(b)          Terms used but not otherwise defined herein that are defined in the
Promissory Note shall have the meanings given to them in the Promissory Note.

 

(c)          The following terms shall have the following meanings:

 

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

 

“Capital Security” shall mean (a) any share of capital stock of or other unit of
ownership interest in any Person and (b) any security convertible into, or any
option, warrant or other right to acquire, any share of capital stock of or
other unit of ownership interest in such Person.

 

“Claims” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Pledged
Collateral.

 

 

 

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statue.

 

“Company” shall have the meaning assigned to such term in the Preamble hereof.

 

“Contested Liens” shall mean, collectively, any Liens incurred in respect of any
Claims to the extent that the amounts owing in respect thereof are not yet
delinquent or are being contested and otherwise comply with the provisions of
Section 4.10 hereof; provided, however, that such Liens shall in all respects be
subject and subordinate in priority to the Lien and security interest created by
this Agreement, except if to the extent that the law or regulation creating,
permitting or authorizing such Lien provides that such Lien must be superior to
the Lien and security interest created and evidenced hereby.

 

“Contracts” shall mean, collectively, with respect to the Company, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between the Company and third
parties, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

 

“Control” shall mean “control,” as such term is defined in the UCC, including,
without limitation, Sections 8-106, 9-104, 9-105, and 9-106 thereof.

 

“Copyrights” shall mean, collectively, with respect to the Company, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by the Company, in each case,
whether now owned or hereafter created or acquired by or assigned to the
Company, together with any and all (a) rights and privileges arising under
applicable law with respect to the Company’s use of such copyrights,
(b) reissues, renewals, continuations and extensions thereof, (c) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including damages and payments for past, present or future
infringements thereof, (d) rights corresponding thereto throughout the world and
(e) rights to sue for past, present or future infringements thereof.

 

“Domestic Subsidiary” shall mean, any subsidiary of the Company other than a
Foreign Subsidiary.

 

“Event of Default” has the meaning given such term in the Promissory Note.

 

“Excluded Property” shall mean Special Property other than the following:

 

(a)          the right to receive any payment of money (including Accounts,
General Intangibles and Payment Intangibles) or any other rights referred to in
Sections 9-406(f), 9-407(a) or 9-408(a) of the UCC to the extent that such
sections of the UCC are effective to limit the prohibitions which make such
property “Special Property”; and

 



2

 

 

(b)          any Proceeds, substitutions or replacements of any Special Property
(unless such Proceeds, substitutions or replacements would constitute Special
Property).

 

“Fee Letter” shall mean, that certain letter from the Lender to the Company,
dated August 29, 2014, which pertains to the sourcing transaction fee payable by
the Company to the Lender in connection with the Loan.

 

“Foreign Subsidiary” shall mean, any subsidiary of the Company that is organized
under the laws of a jurisdiction other than the United States, a State thereof
or the District of Columbia.

 

“General Intangibles” shall mean, collectively, with respect to the Company, all
“general intangibles,” as such term is defined in the UCC, of the Company and,
in any event, shall include (a) all of the Company’s rights, title and interest
in, to and under all insurance policies and Contracts, (b) all know-how and
warranties relating to any of the Pledged Collateral, (c) any and all other
rights, claims, choses-in-action and causes of action of the Company against any
other person and the benefits of any and all collateral or other security given
by any other person in connection therewith, (d) all guarantees, endorsements
and indemnifications on, or of, any of the Pledged Collateral, (e) all lists,
books, records, correspondence, ledgers, printouts, files (whether in printed
form or stored electronically), tapes and other papers or materials containing
information relating to any of the Pledged Collateral, including all customer
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, appraisals, recorded knowledge, surveys, studies, engineering
reports, test reports, manuals, standards, processing standards, performance
standards, catalogs, research data, computer and automatic machinery software
and programs and the like, field repair data, accounting information pertaining
to the Company’s operations or any of the Pledged Collateral and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (f) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held by the
Company pertaining to operations now or hereafter conducted by the Company or
any of the Pledged Collateral and (g) all rights to reserves, deferred payments,
deposits, refunds, indemnification of claims to the extent the foregoing relate
to any Pledged Collateral and claims for tax or other refunds against any
Governmental Authority relating to any Pledged Collateral.

 

“Goodwill” shall mean, collectively, with respect to the Company, the goodwill
connected with the Company’s business including (a) all goodwill connected with
the use of and symbolized by any Trademark or Trademark License in which the
Company has any interest, (b) all know-how, trade secrets, customer and supplier
lists, proprietary information, inventions, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, consulting agreements, engineering contracts and
such other assets which relate to such goodwill and (c) all product lines of the
Company’s business.

 

“Governmental Authority” shall mean, any federal, state, local or foreign court,
central bank or governmental agency, authority, instrumentality or regulatory
body or any subdivision thereof.

 



3

 

 

“HSBC Deposit Accounts” shall mean, the Deposit Accounts listed as “HSBC Deposit
Accounts” in Schedule 5 hereto.

 

“Instruments” shall mean, collectively, with respect to the Company, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory securities, drafts, bills of exchange
or acceptances.

 

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses, and Goodwill.

 

“Intellectual Property Security Agreement” shall mean, that certain Intellectual
Property Security Agreement, dated as of the date hereof, between the Company
and the Lender, as the same may be amended from time to time.

 

“Investment Property” shall mean, a security, whether certificated or
un-certificated.

 

“Lender” shall have the meaning assigned to such term in the Preamble hereof.

 

“Licenses” shall mean, collectively, with respect to the Company, all license
and distribution agreements with, and covenants not to sue, any other party with
respect to any Patent, Trademark or Copyright or any other patent, trademark or
copyright, whether the Company is a licensor or licensee, distributor or
distributee under any such license or distribution agreement together with any
and all (a) renewals, extensions, supplements and continuations thereof,
(b) income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements or violations thereof,
(c) rights to sue for past, present and future infringements or violations
thereof and (d) other rights to use, exploit or practice any or all of the
Patents, Trademarks or Copyrights or any other patent, trademark or copyright.

 

“Loan” shall have the meaning assigned to such term in the Recitals hereof.

 

“Material Adverse Effect” shall mean, a material adverse effect on the business,
results of operations, properties, prospects, assets, financial condition or
liabilities (actual or contingent) of the Company and its subsidiaries, taken as
a whole.

 

“Obligations” shall mean, all amounts due, and the performance of all other
obligations of the Company to the Lender, under the Promissory Note, the Fee
Letter, the other Promissory Note Documents, and any other documents executed in
connection therewith.

 

“Patents” shall mean, collectively, with respect to the Company, all patents
issued or assigned to and all patent applications and registrations made by
Company (whether established or registered or recorded in the United States or
any other country or any political subdivision thereof), together with any and
all (a) rights and privileges arising under applicable law with respect to the
Company’s use of any patents, (b) inventions and improvements described and
claimed therein, (c) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof, (d) income, fees, royalties, damages, claims
and payments now or hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
thereof; (e) rights corresponding thereto throughout the world and (f) rights to
sue for past, present or future infringements thereof.

 



4

 

 

“Perfected Deposit Account” shall mean, a Deposit Account that constitutes
Pledged Collateral and that is subject to the Control of the Lender pursuant to
a deposit account control agreement acceptable to the Lender.

 

“Permitted Liens” shall mean:

 

(a)           Liens for taxes, assessments or other governmental charges not yet
due or if the payment of such taxes, assessments or other governmental charges
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted;

 

(b)          Statutory Liens of landlords, and Liens of banks and securities
intermediaries (and rights of set-off), laboratories, post-production houses,
record warehouses, carriers, warehousemen, processors, replicators, mechanics,
repairmen, workmen and materialmen and other similar Persons, and other Liens
imposed by law, in each case incurred in the ordinary course of business (a) for
amounts not yet overdue or (b) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of fifteen (15) days)
are being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
has been made for any such contested amounts;

 

(c)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and

 

(d)          Liens that are contractual rights of set-off relating to the
establishment of depository relations with banks not given in connection with
the issuance if indebtedness.

 

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.2
hereof.

 

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

 

“Pledged Entity” shall mean, an issuer of Pledged Shares or Pledged
Indebtedness.

 

“Pledged Indebtedness” shall mean, the Indebtedness evidenced by promissory
notes and instruments listed on Part B of Schedule 1 hereto.

 

“Pledged Shares” shall mean, (a) with respect to a Domestic Subsidiary, all of
the issued and outstanding Capital Securities of such Domestic Subsidiary at any
time owned by the Company, (b) with respect to a Foreign Subsidiary, all of the
issued and outstanding Capital Securities of such Foreign Subsidiary, at any
time owned by the Company; provided that, except as provided in Section 5.2(e)
hereof, the Company shall not be required to pledge hereunder more than 65% of
the total combined voting power of all classes of Capital Securities of any
Foreign Subsidiary entitled to vote (or such lesser percentage so as to avoid
the undistributed earnings of any particular Foreign Subsidiary as determined
for United States Federal income tax purposes treated as a deemed dividend to
such Foreign Subsidiary’s United States parent for United States Federal income
tax purposes), and (c) in any event until released in accordance with the terms
of this Agreement or the Promissory Note, all of the Capital Securities set
forth on Schedule 1 hereto. The Company represents and warrants that on the date
hereof, such Capital Securities constitute that percentage of the issued and
outstanding Capital Securities of the issuing subsidiary as is set forth in
Schedule 1 hereto. In the circumstances and to the extent provided in
Section 5.2(e) hereof, the limitation set forth in clause (b) above shall no
longer be applicable and the Company shall duly pledge and deliver to the Lender
such of the Capital Securities not theretofore required to be pledged hereunder
to the extent provided in Section 5.2 hereof.

 



5

 

 

“Promissory Note” shall mean, that certain Senior Secured Note, dated as of the
date hereof, made by the Company payable to the order of the Lender in the
original principal sum of $1,750,000, and any Senior Secured Note or Notes
subsequently issued upon exchange or transfer thereof, and shall include all
amendments, supplements and other modifications thereto.

 

“Promissory Note Documents” shall mean, the Promissory Note, the Fee Letter,
this Agreement, and the other Security Documents.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Requirement(s) Of Law” shall mean, collectively, any and all requirements of
any Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.

 

“Secured Obligations” shall mean, all Obligations, and all other liabilities and
indebtedness of every kind, nature and description (whether or not constituting
future advances or otherwise) from time to time owing by, or on behalf of, the
Company or any of its subsidiaries under, or in connection with, the Promissory
Note and the other Promissory Note Documents, including principal, interest,
charges, fees, premiums, indemnities and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, evidenced by or arising
under the Promissory Note or any such Promissory Note Document whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of such documents, or after the commencement of any
case with respect to the Company or any of its subsidiaries under any bankruptcy
law (at the rate provided for in the Promissory Note) (and including, without
limitation, any principal, premium, interest, fees, costs, expenses and other
amounts, which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in any such case or similar proceeding), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or un-liquidated, secured or unsecured, and whether arising directly or
howsoever acquired.

 



6

 

 

“Securities Collateral” shall mean, collectively, the Pledged Shares and Pledged
Indebtedness.

 

“Significant Copyrights” shall mean, at anytime, those Copyrights which the
Company believes in its reasonable judgment to be material to its business at
such time.

 

“Security Documents” shall mean, this Agreement, the Intellectual Property
Security Agreement and any other agreement or filing made in connection
therewith.

 

“Significant Patents” shall mean, at any time, those Patents which the Company
believes in its reasonable judgment to be material to its business at such time.

 

“Significant Trademarks” shall mean, at any time, those Trademarks which the
Company believes in its reasonable judgment to be material to its business at
such time.

 

“Special Property” shall mean:

 

(a)          any permit, lease, license or other agreement held by the Company
that validly prohibits the creation by the Company of a security interest
therein; and

 

(b)          any permit, lease, license or other agreement held by the Company
to the extent that any Requirement of Law applicable thereto prohibits the
creation of a security interest therein.

 

provided, however, that in each case described in clauses (a) and (b) of this
definition, such property shall constitute “Special Property” only to the extent
and for so long as such permit, lease, license, contract or other agreement or
Requirement of Law applicable thereto validly prohibits the creation of a Lien
on such property in favor of the Lender and, upon the termination of such
prohibition (howsoever occurring), such property shall cease to constitute
“Special Property.”

 

“Termination Date” shall mean the date on which all of the Secured Obligations
are indefeasibly paid in full in cash.

 

“Trademarks” shall mean, collectively, with respect to the Company, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URLs), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to the
Company and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (a) rights and privileges arising under applicable law with respect
to the Company’s use of any trademarks, (b) reissues, continuations, extensions
and renewals thereof, (c) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including
damages, claims and payments for past, present or future infringements thereof,
(d) rights corresponding thereto throughout the world and (e) rights to sue for
past, present and future infringements thereof.

 



7

 

 

“UCC” shall mean, the Uniform Commercial Code as in effect on the date hereof in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Lender’s security interest in any item or portion of the Pledged Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect on the date hereof in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions relating to such provisions.

 

Section 1.2.          Interpretation. Any rules of interpretation specified in
the Promissory Note shall be applicable to this Agreement.

 

Section 1.3.         Resolution of Drafting Ambiguities. The Company
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party i.e., (the Lender) shall not be employed in the interpretation
hereof.

 

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

Section 2.1.          Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, the Company
hereby pledges and grants to the Lender for the benefit of the Lender and all
other holders of any of the Secured Obligations from time to time, a lien on and
security interest in and to all of the right, title, and interest of the Company
in all property and assets of the Company, including the following property,
wherever located, whether now existing or hereafter arising or acquired from
time to time (collectively, the “Pledged Collateral”):

 

(a)all Accounts;

 

(b)all Equipment, Goods, Inventory and Fixtures;

 

(c)all Documents, Instruments and Chattel Paper;

 

(d)all Letters of Credit and Letter-of-Credit Rights;

 

(e)all Securities Collateral;

 

(f)all Deposit Accounts and Securities Accounts;

 

(g)all Investment Property (excluding any Securities Collateral and any Capital
Securities issued by any issuer thereof and not constituting Pledged Shares
because of clause (b) of the definition of “Pledged Shares”);

 

(h)all Intellectual Property Collateral;

 



8

 

 

(i)the Commercial Tort Claims described on Schedule 2 hereto;

 

(j)all General Intangibles;

 

(k)all Supporting Obligations;

 

(l)all books and records relating to the Pledged Collateral; and

 

(m)to the extent not covered by clauses (a) through (l) of this sentence, all
other personal property of the Company, whether tangible or intangible and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to the Company from time to time with respect to any of the
foregoing.

 

Notwithstanding anything to the contrary contained in clauses (a) through
(m) above, the security interest created by this Agreement shall not extend to,
and the term “Pledged Collateral” shall not include, any Excluded Property to
the extent, and only for so long as, such assets constitute Excluded Property.
The Company shall from time to time at the reasonable request of the Lender
(which request shall refer to this Section 2.1) give written notice to the
Lender identifying in reasonable detail the Special Property (and stating in
such notice that such Special Property constitutes “Excluded Property”) and
shall provide to the Lender such other information regarding the Special
Property as the Lender may reasonably request. From and after the date of this
Agreement, the Company shall not permit to become effective in any document
creating, governing or providing for any permit, lease or license, a provision
that would prohibit the creation of a Lien on such permit, lease or license in
favor of the Lender unless the Company believes, in its reasonable judgment,
that such prohibition is usual and customary in transactions of such type.

 

Section 2.2.          Filings. (a) The Company hereby irrevocably authorizes the
Lender at any time and from time to time to file, and will file at the Lender’s
request and its sole cost and expense, in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that the
Lender deems necessary or advisable to perfect its security interest in the
Pledged Collateral, including (i) whether the Company is an organization, the
type of organization and any organizational identification number issued to the
Company, (ii) describing the collateral therein as all assets or all personal
property of the Company, (iii) any financing or continuation statements or other
documents, to the extent describing the Pledged Collateral, without the
signature of the Company where permitted by law, including the filing of a
financing statement describing the Pledged Collateral as “all assets in which
the Company now owns or hereafter acquires rights” and (iv) in the case of a
financing statement filed as a fixture filing or covering Pledged Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which Pledged Collateral relates.
The Company agrees to provide all information described in the immediately
preceding sentence to the Lender promptly upon request.

 



9

 

 

(b)          The Company hereby authorizes the Lender to file, and will file at
the Lender’s request and its sole cost and expense, in any relevant
jurisdiction, any financing statements or amendments thereto relating to the
Pledged Collateral.

 

(c)          To the extent effective under applicable law, the Company hereby
further authorizes the Lender to file, and will file at the Lender’s request and
its sole cost and expense, filings with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office and any
similar office in any other country), including this Agreement, the Intellectual
Property Security Agreement, any other copyright, patent or trademark security
agreement executed in connection herewith, and all other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by the Company hereunder, without the signature of the
Company, and naming the Company, as debtor, and the Lender, as secured party.

 

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL

 

Section 3.1.          Statements and Other Filings; Maintenance of Perfected
Security Interest. The Company agrees that at the sole cost and expense of the
Company, (a)  the Company shall (i) except for the security interests granted in
the HSBC Deposit Accounts, maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected security interest and (ii)
defend such security interest against the claims and demands of all Persons
except Permitted Liens, (b) the Company shall furnish to the Lender from time to
time statements and schedules further identifying and describing the Pledged
Collateral and such other reports in connection with the Pledged Collateral as
the Lender may reasonably request, all in reasonable detail, and (c) at any time
and from time to time, upon the reasonable request of the Lender, the Company
shall promptly and duly execute and deliver, and file and have recorded, such
further instruments and documents and take such further action as the Lender may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and the rights and powers herein granted, including entering
into any deposit account control agreements and the filing of any financing
statements, continuation statements and other documents (including this
Agreement) under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby, all in form reasonably
satisfactory to the Lender and in such offices (including the United States
Patent and Trademark Office and the United States Copyright Office) wherever
required by law to perfect, continue and maintain a valid, enforceable, security
interest in the Pledged Collateral as provided herein and to preserve the other
rights and interests granted to the Lender hereunder, as against third parties,
with respect to the Pledged Collateral.

 

Section 3.2.          Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Lender to enforce, the
Lender’s security interest in Pledged Collateral, the Company agrees, in each
case at the Company’s own expense, to take the following actions with respect to
the following Pledged Collateral:

 



10

 

 

(a)          Further Assurances; Pledge of Instruments and Chattel Paper.

 

(i)          At any time and from time to time, upon the request of the Lender
and at the sole expense of the Company, the Company shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further actions as the Lender may reasonably deem desirable to obtain the
full benefits of this agreement and of the rights and powers herein granted,
including (A) using its commercially reasonable efforts to secure all consents
and approvals necessary or appropriate for the assignment to or for the benefit
of the Lender of any License or Contract held by the Company and material to its
business and to enforce the security interests granted hereunder and (B) filing
any financing or continuation statements under the UCC with respect to the Liens
granted hereunder or under any other Promissory Note Document as to those
jurisdictions that are not UCC jurisdictions.

 

(ii)         Unless the Lender shall otherwise consent in writing (which consent
may be revoked), the Company shall deliver to the Lender, all Pledged Collateral
consisting of negotiable Documents, certificated securities, Chattel Paper and
Instruments (in each case, accompanied by stock powers, allonges or other
instruments of transfer executed in blank) promptly after the Company receives
the same.

 

(iii)        Upon request by the Lender after the occurrence and during the
continuance of an Event of Default, the Company shall obtain waivers or
subordinations of Liens from landlords and mortgagees, and obtain bailee letters
from bailees having possession of any Pledged Collateral that they hold for the
benefit of the Lender.

 

(iv)        Upon request by the Lender after the occurrence and during the
continuance of an Event of Default, the Company shall obtain acknowledgements
from any issuer of Pledged Shares, in form and substance satisfactory to the
Lender.

 

(v)         If the Company is or becomes the beneficiary of a letter of credit
having a stated amount of over $50,000 it shall promptly, and in any event
within two (2) Business Days after becoming a beneficiary, notify the Lender
thereof, and shall thereafter enter into a tri-party agreement with the Lender
and the issuer and/or confirmation bank with respect to Letter-of-Credit Rights
assigning such Letter-of-Credit Rights to the Lender, all in form and substance
reasonably satisfactory to the Lender.

 

(vi)        The Company shall take all steps necessary to grant the Lender
control of all electronic chattel paper in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act; provided
that, prior to a request by the Lender after the occurrence and during the
continuance of an Event of Default, such steps need only be taken to the extent
such Pledged Collateral has a value in excess of $50,000 in the aggregate and to
the extent such steps are commercially reasonable.

 



11

 

 

(vii)       The Company shall promptly, and in any event within fifteen (15)
Business Days after the same is acquired by it, notify the Lender of any
Commercial Tort Claim acquired by it and unless otherwise consented by the
Lender, the Company shall thereafter enter into a supplement to this Agreement,
granting to the Lender a Lien in such Commercial Tort Claim.

 

(b)          Maintenance of Records. The Company shall keep and maintain, at its
own cost and expense, satisfactory and complete records of the Pledged
Collateral, including a record of any and all payments received and any and all
credits granted with respect to the Pledged Collateral and all other dealings
with the Pledged Collateral. If requested by the Lender, the Company shall mark
its books and records pertaining to the Pledged Collateral to evidence this
Agreement and the Liens granted hereby. If the Company retains possession of any
Chattel Paper or Instruments with the Lender’s consent, such Chattel Paper and
Instruments shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
Lambda Investors LLC, as the Lender”; provided that with respect to Chattel
Paper or Instruments in the possession of the Company on the date hereof, the
Company shall cause such Chattel Paper or Instruments to be so marked within
thirty (30) days after the date hereof.

 

(c)          Patent, Trademark and Copyright Collateral.

 

(i)          The Company shall notify the Lender immediately if it knows that
any application or registration relating to any Significant Patent, Significant
Trademark or Significant Copyright (now or hereafter existing) may become
abandoned or dedicated, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding the Company’s ownership of any
Significant Patent, Significant Trademark or Significant Copyright, its right to
register the same, or to keep and maintain the same.

 

(ii)         Upon the Company, either itself or through any agent, employee,
licensee or designee, filing an application for the registration of any
Significant Patent, Significant Trademark or Significant Copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency, the Company will give the Lender written notice
within fifteen (15) days thereof, and, upon request of the Lender, the Company
shall execute and deliver any and all patent and trademark security agreements
or copyright security agreements as the Lender may request and in form and
substance acceptable to the Lender to evidence the Lender’s Lien on such
Significant Patent, Significant Trademark or Significant Copyright, and the
General Intangibles of the Company relating thereto or represented thereby.

 



12

 

 

(iii)        The Company shall take all actions necessary or reasonably
requested by the Lender to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of, each of the
Significant Patents, Significant Trademarks and Significant Copyrights (now or
hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.

 

(iv)        The Company shall promptly take such other actions as the Lender
shall reasonably deem appropriate under the circumstances to protect such
Significant Patent, Significant Trademark or Significant Copyright.

 

(d)          Motor Vehicles. Upon the request of the Lender, the Company shall
deliver to the Lender originals of the certificates of title or ownership for
the motor vehicles (and any other Equipment covered by certificates of title or
ownership) owned by it with the Lender listed as lienholder therein. Such
requirement shall apply to the Company so long as the value of all such motor
vehicles (and such Equipment) as to which the Company has not delivered a
certificate of title or ownership is over $50,000.

 

(e)          Accounts. The Company shall not rescind or cancel any obligations
evidenced by any Account or modify any term thereof or make any adjustment with
respect thereto except in the ordinary course of business consistent with
prudent business practice, or extend or renew any such obligations except in the
course of its business or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Account or interest therein except in
the course of business. The Company shall timely fulfill all obligations on its
part to be fulfilled under or in connection with the Accounts. The Company shall
cause to be collected from the Account Debtor of each of the Accounts, as and
when due in the course of business (including Accounts that are delinquent, such
Accounts to be collected in accordance with generally accepted commercial
collection procedures), any and all amounts owing under or on account of such
Account, and apply forthwith upon receipt thereof all such amounts as are so
collected to the outstanding balance of such Account, except that the Company
may, with respect to an Account, allow in the ordinary course of business (i) a
refund or credit due as a result of returned or damaged or defective merchandise
and (ii) such extensions of time to pay amounts due in respect of Accounts and
such other modifications of payment terms or settlements in respect of Accounts
as shall be commercially reasonable in the circumstances, all in accordance with
the Company’s ordinary course of business consistent with its collection
practices as in effect from time to time. The costs and expenses (including
attorneys’ fees) of collection, in any case, whether incurred by the Company or
the Lender, shall be paid by the Company.

 

Section 3.3.          Supplements; Further Assurances. The Company shall take
such further actions, and execute and deliver to the Lender such additional
assignments, agreements, supplements, powers and instruments, as the Lender may
in its reasonable judgment deem necessary or appropriate, wherever required by
law, in order to perfect, preserve and protect the security interest in the
Pledged Collateral as provided herein and the rights and interests granted to
the Lender hereunder, to carry into effect the purposes hereof or better to
assure and confirm unto the Lender the Pledged Collateral or permit the Lender
to exercise and enforce its rights, powers and remedies hereunder with respect
to any Pledged Collateral. Without limiting the generality of the foregoing, the
Company shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Lender from time to time upon reasonable request such lists, descriptions
and designations of the Pledged Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments as the Lender shall reasonably request. If an Event of Default has
occurred and is continuing, the Lender may institute and maintain, in its own
name or in the name of the Company, such suits and proceedings as the Lender may
be advised by counsel shall be necessary or expedient to prevent any impairment
of the security interest in or the perfection thereof in the Pledged Collateral.
All of the foregoing shall be at the sole cost and expense of the Company.

 



13

 

 

Section 3.4.          Transfers of Pledged Collateral. The Company shall not
sell, convey, assign or otherwise dispose of, or grant any option with respect
to, any of the Pledged Collateral pledged by it hereunder except in the ordinary
course of business.

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Company represents, warrants and covenants as follows:

 

Section 4.1.          Title. Except for the security interest granted pursuant
to this Agreement, the Company owns and, as to Pledged Collateral acquired by it
from time to time after the date hereof, will own the rights in each item of
Pledged Collateral pledged by it hereunder free and clear of any and all Liens
or claims of others other than Permitted Liens. In addition, except for the
security interest granted pursuant to this Agreement, no Liens or claims exist
on the Securities Collateral. The Company has not filed, nor authorized any
third party to file a financing statement or other public notice of lien or
encumbrance with respect to all or any part of the Pledged Collateral on file or
of record in any public office, except such as have been filed in favor of the
Lender pursuant to this Agreement or as are permitted by Lender or pursuant to
the Promissory Note. No Person other than the Lender has control or possession
of all or any part of the Pledged Collateral, except for any Pledged Collateral
in transit, out for repair or otherwise off-site in the ordinary course of
business.

 

Section 4.2.          Validity of Security Interest. The security interest in
and Lien on the Pledged Collateral granted to the Lender for the benefit of the
Lender constitutes (a) a legal and valid security interest in all the Pledged
Collateral securing the payment and performance of the Secured Obligations and
(b) a perfected security interest in all the Pledged Collateral. The security
interest and Lien granted to the Lender for the benefit of the Lender pursuant
to this Agreement in and on the Pledged Collateral (other than the HSBC Deposit
Accounts) will at all times constitute a perfected, continuing first-priority
security interest therein, subject only to Permitted Liens.

 



14

 

 

Section 4.3.          Defense of Claims: Transferability of Pledged Collateral.
The Company shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Lender and the priority thereof against all material
claims and demands of all Persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Lender. There is no agreement, and
the Company shall not enter into any agreement, or take any other action, that
would restrict the transferability of any of the Pledged Collateral (except for
any immaterial portion of Pledged Collateral) or otherwise impair or conflict
with the Company’s obligations or the rights of the Lender hereunder.

 

Section 4.4.          Other Financing Statements. The Company has not filed, nor
authorized any third party to file (nor will there be any) valid or effective
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Pledged Collateral other than financing statements and other
statements and instruments relating to the Loan. So long as any of the Secured
Obligations remain unpaid, the Company shall not execute, authorize or permit to
be filed in any public office any financing statement (or similar statement or
instrument of registration under the law of any jurisdiction) relating to any
Pledged Collateral, except financing statements and other statements and
instruments filed or to be filed in respect of and covering the security
interests granted by the Company under this Agreement.

 

Section 4.5.          Name; Jurisdiction of Organization.

 

(a)          The Company shall comply with the provisions of Section 6(a),
Section 7(a), and Section 7(c) of the Promissory Note.

 

(b)          The Lender may rely on opinions of counsel as to whether any UCC
financing statement of the Company needs to be amended.

 

Section 4.6.          Location of Inventory and Equipment. The Company shall not
move any Equipment to any location other than one within the continental United
States and, with respect to any material part of Equipment, until (a) it shall
have given the Lender not less than 30 days’ prior written notice of its
intention so to do, clearly describing such new location within the continental
United States and providing such other information in connection therewith as
the Lender may request and (b) with respect to such new location, the Company
shall have taken all action reasonably satisfactory to the Lender to maintain
the perfection and priority of the security interest of the Lender for the
benefit of the Lender in the Pledged Collateral intended to be granted hereby,
including using commercially reasonable efforts to obtain waivers of landlord’s
or warehousemen’s and/or bailee’s liens with respect to such new location, if
applicable, and if requested by the Lender.

 

Section 4.7.          Consents, etc. In the event that the Lender desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other Person therefor, then,
upon the reasonable request of the Lender, the Company agrees to use its
commercially reasonable efforts (and, during an Event of Default, its best
efforts) to assist and aid the Lender to obtain, as soon as practicable, any
necessary approvals or consents for the exercise of any such remedies, rights,
and powers.

 



15

 

 

Section 4.8.          Pledged Collateral. All information set forth herein,
including the schedules annexed hereto, and all information contained in any
documents, schedules, and lists heretofore delivered to the Lender in connection
with this Agreement, relating to the Pledged Collateral, is accurate and
complete in all material respects.

 

Section 4.9.          Insurance. In the event that the proceeds of any insurance
claim are paid after the Lender has exercised its right to foreclose after an
Event of Default, such cash proceeds shall be paid to the Lender to satisfy any
deficiency remaining after such foreclosure.

 

Section 4.10.        Payment of Taxes; Compliance with Laws; Contesting Liens;
Claims. The Company represents and warrants that all Claims imposed upon or
assessed against the Pledged Collateral (other than any immaterial part thereof)
have been paid and discharged except to the extent such Claims constitute a Lien
not yet due and payable, a Contested Lien or a Permitted Lien. The Company shall
comply with all Requirements of Law applicable to the Pledged Collateral the
failure to comply with which would, individually or in the aggregate, have a
Material Adverse Effect. The Company may at its own expense contest the
validity, amount or applicability of any Claim so long as such contest is in
good faith and the Company has set aside adequate reserves to pay such Claim.
Notwithstanding the foregoing provisions of this Section 4.10, (a) no contest of
any such obligation may be pursued by the Company if such contest would expose
the Lender to (i) any possible criminal liability or (ii) any additional civil
liability for failure to comply with such obligations unless the Company shall
have furnished a bond or other security therefor satisfactory to the Lender and
(b) if at any time payment or performance of any obligation contested by the
Company pursuant to this Section 4.10 shall become necessary to prevent the
imposition of remedies because of nonpayment, the Company shall pay or perform
the same in sufficient time to prevent the imposition of remedies in respect of
such default or prospective default.

 

Section 4.11.       Access to Pledged Collateral, Books and Records; Other
Information. The Lender, its agents, accountants and attorneys shall have full
and free access to visit and inspect all of the Pledged Collateral upon
reasonable notice during normal business hours; provided that, if an Event of
Default exists, such visit and inspection may occur at any time.

 

Section 4.12.        Instruments, Letter of Credit Rights and Chattel Paper.
Schedule 3 hereto lists all Instruments, Letter of Credit Rights, and Chattel
Paper of the Company.

 

Section 4.13.       Intellectual Property Collateral. The Company does not have
any interest in, or title to, any material Patent, Trademark or Copyright except
as set forth in Schedule 4 hereto.

 

Section 4.14.        Deposit Accounts and Securities Accounts.

 

(a)          Schedule 5 lists all Deposit Accounts of the Company and its
subsidiaries as of the date hereof.

 

(b)          All Deposit Accounts of the Company (other than the HSBC Deposit
Accounts) are Perfected Deposit Accounts. Except for transfers of proceeds of
the Loan in the ordinary course of the Company’s business and that are made at a
time when no Event of Default exists, the Company shall at all times maintain
the proceeds of the Loan in a Perfected Deposit Account. The Company shall not
establish any additional Deposit Account unless such additional Deposit Account
is a Perfected Deposit Account.

 



16

 

 

(c)          The Company shall not transfer any of the proceeds of the Loan to
any subsidiary unless (i) such transfer is needed by such subsidiary (and such
transfer may not exceed the amount needed after utilization by such subsidiary
of all other available sources of funds) to conduct operations in the ordinary
course of business consistent with past practices and such proceeds are so
utilized within thirty (30) days after the date of such transfer, and (ii) such
transfer is in the form of a loan secured by such funds and all other assets of
such subsidiary, which secured loan is evidenced by an Instrument that
constitutes Pledged Collateral and has been delivered to the Lender as required
pursuant to Section 3.2(a)(ii) of this Agreement.

 

(d)          Neither the Company nor any of its subsidiaries has any Securities
Accounts as of the date hereof. The Company shall not, and shall not permit its
subsidiaries to, establish any Securities Account.

 

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

Section 5.1.          Representations and Warranties. The Company represents and
warrants to the Lender that:

 

(a)          The Company is, and at the time of delivery of the Pledged Shares
to the Lender will be, the sole holder of record and the sole beneficial owner
of the Pledged Collateral free and clear of any Lien thereon or affecting the
title thereto, except for any Lien created by this Agreement and except
Permitted Liens. The Company is and at the time of delivery of the Pledged
Indebtedness to the Lender will be, the sole owner of the Pledged Collateral
free and clear of any Lien thereon or affecting title thereto, except for any
Lien created by this Agreement and except Permitted Liens;

 

(b)          All of the Pledged Shares have been duly authorized, validly issued
and are fully paid and non-assessable; the Pledged Indebtedness issued by any
affiliate of the Company has been duly authorized, authenticated or issued and
delivered by, and is the legal, valid and binding obligations of the Pledged
Entities, and no such Pledged Entity is in default thereunder;

 

(c)          The Company has the right and requisite authority to pledge,
assign, transfer, deliver, deposit and set over the Pledged Collateral pledged
by the Company to the Lender as provided herein;

 

(d)          None of the Pledged Shares or Pledged Indebtedness has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject;

 



17

 

 

(e)          All of the Pledged Shares are presently owned by the Company, and,
to the extent certificated, are presently represented by the certificates listed
on Part A of Schedule 1 hereto. As of the date hereof, there are no existing
options, warrants, calls or commitments of any character whatsoever relating to
the Pledged Shares;

 

(f)          No consent, approval, authorization or other order or other action
by, and no notice to or filing with, any Governmental Authority or any other
Person is required (i) for the pledge by the Company of the Securities
Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by the Company, or for the exercise by the Lender
of the voting or other rights provided for in this Agreement or the remedies in
respect of the Pledged Collateral pursuant to this Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally;

 

(g)          The pledge, assignment and delivery of the Securities Collateral
pursuant to this Agreement will create a valid first priority Lien and security
interest in favor of the Lender in the Pledged Collateral and the Proceeds
thereof, securing the payment of the Secured Obligations, subject to no other
Lien, other than Permitted Liens;

 

(h)          The Pledged Shares constitute (i) 100% of the issued and
outstanding shares of Capital Securities of each Pledged Entity that is a
Domestic Subsidiary, (ii) 100% of the issued and outstanding non-voting Capital
Securities of each Pledged Entity that is a Foreign Subsidiary owned by the
Company or (iii) 65% (or such other percentage as is required by this Agreement)
of the issued and outstanding voting stock of each Pledged Entity that is a
Foreign Subsidiary; and

 

(i)          As of the date hereof, the Company owns no Capital Securities in
any subsidiary other than the Pledged Entities.

 

The representations and warranties set forth in this Section 5.1 shall survive
the execution and delivery of this Agreement.

 

Section 5.2.          Covenants. The Company covenants and agrees that:

 

(a)          Without the prior written consent of the Lender, the Company will
not sell, assign, transfer, dispose of, pledge, or otherwise encumber any of its
rights in or to the Securities Collateral, or any unpaid dividends, interest or
other distributions or payments with respect to the Securities Collateral or
grant a Lien in the Securities Collateral, unless permitted by the Promissory
Note;

 

(b)          The Company will, at its expense, promptly execute, acknowledge,
deliver and, if requested, file all such instruments and take all such actions
as the Lender from time to time may request in order to ensure to the Lender the
benefits of the Liens in and to the Pledged Collateral intended to be created by
this Agreement, including the filing of any necessary UCC financing statements,
which may be filed by the Lender with or (to the extent permitted by law)
without the signature of the Company, and will cooperate with the Lender, at the
Company’s expense, in obtaining all necessary approvals and making all necessary
filings under federal, state, local or foreign law in connection with such Liens
or any sale or transfer of the Securities Collateral;

 



18

 

 

(c)          The Company has and will defend the title to the Securities
Collateral and the Liens of the Lender in the Securities Collateral against the
claim of any Person and will maintain and preserve such Liens except as against
Permitted Liens;

 

(d)          The Company will, upon obtaining ownership of any additional
Capital Securities, or promissory notes or instruments of a Pledged Entity, or
Capital Securities or promissory notes or instruments otherwise required to be
pledged to the Lender pursuant to any of the Promissory Note Documents, which
Capital Securities, notes or instruments are not already Pledged Collateral,
promptly (and in any event within fifteen (15) Business Days) deliver to the
Lender a Pledge Amendment, duly executed by the Company, in substantially the
form of Exhibit 1 hereto (a “Pledge Amendment”) in respect of any such
additional Capital Securities, notes or instruments, pursuant to which the
Company shall pledge to the Lender all of such additional Capital Securities,
notes and instruments. The Company hereby authorizes the Lender to attach each
Pledge Amendment to this Agreement and agrees that all Pledged Shares and
Pledged Indebtedness listed on any Pledge Amendment delivered to the Lender
shall for all purposes hereunder be considered Pledged Collateral; and

 

(e)          If following a change in the relevant sections of the Code or the
regulations, rules, rulings, notices or other official pronouncements issued or
promulgated thereunder, the Lender concludes that with respect to any Foreign
Subsidiary which has not already had all of its stock pledged pursuant to this
Agreement that a pledge of additional (in the case of a direct Foreign
Subsidiary) or all (in the case of any indirect Foreign Subsidiary) of the total
combined voting power of all classes of capital stock of such Foreign Subsidiary
entitled to vote, would not cause any undistributed earnings of a Foreign
Subsidiary as determined for United States Federal income tax purposes to be
treated as a deemed dividend to a Foreign Subsidiary’s United States parent for
United States Federal income tax purposes, then that portion of such Foreign
Subsidiary’s outstanding Capital Stock not theretofore pledged pursuant to this
Agreement shall be pledged upon entering all necessary documents to the Lender
pursuant to this Agreement (or another pledge agreement in substantially similar
form, if needed) to the extent that entering into such agreement is permitted by
the laws of the respective foreign jurisdiction; provided, however, that the
amount of additional stock that may be pledged pursuant to this Section 5.2(e)
shall not exceed the amount of such stock that can be pledged without causing
any such undistributed earnings of a Foreign Subsidiary to be treated as a
deemed dividend; provided, further that if the Company disagrees with the
determination of the Lender, the Company shall have thirty (30) days to provide
the Lender with an opinion of counsel reasonably satisfactory to the Lender that
concludes that such pledge would cause adverse United States Federal income tax
consequences, in which case, such additional pledge shall not be required. All
reasonable out-of-pocket expenses incurred by the Lender to obtain such an
opinion shall be paid by the Company.

 

Section 5.3.          Company’s Rights. As long as no Event of Default shall
have occurred and be continuing and until written notice shall be given to the
Company in accordance with Section 6.2 hereof:

 



19

 

 

(a)          The Company shall have the right, from time to time, to vote and
give consents with respect to the Pledged Collateral, or any part thereof for
all purposes not inconsistent with the provisions of this Agreement, the
Promissory Note or any other Promissory Note Document;

 

(b)          The Company shall be entitled, from time to time, to collect and
receive for its own use all cash dividends and interest paid in respect of the
Pledged Shares and Pledged Indebtedness; provided, however, that until actually
paid all rights to such distributions shall remain subject to the Lien created
by this Agreement.

 

Section 5.4.          Defaults and Remedies; Proxy.

 

(a)          Upon the occurrence of an Event of Default and during the
continuation of such Event of Default, and concurrently with written notice to
the Company, the Lender (personally or through an agent) is hereby authorized
and empowered to transfer and register in its name or in the name of its nominee
the whole or any part of the Securities Collateral, to exchange certificates or
instruments representing or evidencing Securities Collateral for certificates or
instruments of smaller or larger denominations, to exercise the voting and all
other rights as a holder with respect thereto, to collect and receive all cash
dividends, interest, principal and other distributions made thereon, to exercise
all remedies set forth in Article VI or under applicable law and to otherwise
act with respect to the Securities Collateral as though the Lender was the
outright owner thereof. THE COMPANY HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE LENDER DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AS THE PROXY AND
ATTORNEY-IN-FACT OF THE COMPANY WITH RESPECT TO THE SECURITIES COLLATERAL,
INCLUDING THE RIGHT TO VOTE THE PLEDGED SHARES, WITH FULL POWER OF SUBSTITUTION
TO DO SO. THE APPOINTMENT OF THE LENDER AS PROXY AND ATTORNEY-IN-FACT IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION DATE. IN
ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE APPOINTMENT OF THE LENDER AS PROXY AND ATTORNEY-IN-FACT
SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND
REMEDIES TO WHICH A HOLDER OF THE PLEDGED SHARES WOULD BE ENTITLED (INCLUDING
GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS
OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES ON THE
RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE
PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT. NOTWITHSTANDING THE FOREGOING, THE LENDER SHALL NOT HAVE ANY DUTY TO
EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.

 



20

 

 

(b)          If, at the original time or times appointed for the sale of the
whole or any part of the Securities Collateral, the highest bid, if there be but
one sale, shall be inadequate to discharge in full all the Secured Obligations,
or if the Securities Collateral be offered for sale in lots, if at any of such
sales, the highest bid for the lot offered for sale would indicate to the
Lender, in its discretion, that the proceeds of the sales of the whole of the
Securities Collateral would be unlikely to be sufficient to discharge all the
Secured Obligations, the Lender may, on one or more occasions and in its
discretion, postpone any of said sales by public announcement at the time of
sale or the time of previous postponement of sale, and no other notice of such
postponement or postponements of sale need be given, any other notice being
hereby waived; provided, however, that any sale or sales made after such
postponement shall be after not less than ten (10) days’ notice to the Company.

 

(c)          If, at any time when the Lender shall determine to exercise its
right to sell the whole or any part of the Securities Collateral hereunder, such
Securities Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act of 1933, as
amended (or any similar statute then in effect, the “Act”), the Lender may, in
its discretion (subject only to applicable Requirements of Law), sell such
Securities Collateral or part thereof by private sale in such manner and under
such circumstances as the Lender may deem necessary or advisable, but subject to
the other requirements of this Agreement, and shall not be required to effect
such registration or to cause the same to be effected. Without limiting the
generality of the foregoing, in any such event, the Lender in its discretion
(x) may, in accordance with applicable securities laws, proceed to make such
private sale notwithstanding that a registration statement for the purpose of
registering such Securities Collateral or part thereof could be or shall have
been filed under said Act (or similar statute), (y) may approach and negotiate
with a single possible purchaser to effect such sale, and (z) may restrict such
sale to a purchaser who is an accredited investor under the Act and who will
represent and agree that such purchaser is purchasing for its own account, for
investment and not with a view to the distribution or sale of such Securities
Collateral or any part thereof. In addition to a private sale as provided above
in this Article V, if any of the Securities Collateral shall not be freely
distributable to the public without registration under the Act (or similar
statute) at the time of any proposed sale pursuant to this Article, then the
Lender shall not be required to effect such registration or cause the same to be
effected but, in its discretion (subject only to applicable Requirements of
Law), may require that any sale hereunder (including a sale at auction) be
conducted subject to restrictions:

 

(i)          as to the financial sophistication and ability of any Person
permitted to bid or purchase at any such sale;

 

(ii)         as to the content of legends to be placed upon any certificates
representing the Securities Collateral sold in such sale, including restrictions
on future transfer thereof;

 

(iii)        as to the representations required to be made by each Person
bidding or purchasing at such sale relating to that Person’s access to financial
information about the Company and such Person’s intentions as to the holding of
the Pledged Collateral so sold for investment for its own account and not with a
view to the distribution thereof; and

 



21

 

 

(iv)        as to such other matters as the Lender may, in its discretion, deem
necessary or appropriate in order that such sale (notwithstanding any failure so
to register) may be effected in compliance with the bankruptcy code, the UCC and
other laws affecting the enforcement of creditors’ rights and the Act and all
applicable state securities laws.

 

(d)          The Company recognizes that the Lender may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (c) above. The
Company also acknowledges that any such private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Lender shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit the Pledged Entity to register such securities for public sale under
the Act, or under applicable state securities laws, even if the Company and the
Pledged Entity would agree to do so.

 

(e)          The Company agrees to the maximum extent permitted by applicable
law that following the occurrence and during the continuance of an Event of
Default it will not at any time plead, claim or take the benefit of any
appraisal, valuation, stay, extension, moratorium or redemption law not or
hereafter in force in order to prevent or delay the enforcement of this
Agreement, or the absolute sale of the whole or any part of the Pledged
Collateral or the possession thereof by any purchaser at any sale hereunder, and
the Company waives the benefit of all such laws to the extent it lawfully may do
so. The Company agrees that it will not interfere with any right, power and
remedy of the Lender provided for in this Agreement or now or hereafter existing
at law or in equity or by statute or otherwise, or the exercise or beginning of
the exercise by the Lender of any one or more of such rights, powers or
remedies. No failure or delay on the part of the Lender to exercise any such
right, power or remedy and no notice or demand which may be given to or made
upon the Company by the Lender with respect to any such remedies shall operate
as a waiver thereof, or limit or impair the Lender’s right to take any action or
to exercise any power or remedy hereunder, without notice or demand, or
prejudice its rights as against the Company in any respect.

 

(f)          The Company further agrees that a breach of any of the covenants
contained in this Section 5.4 will cause irreparable injury to the Lender, that
the Lender shall have no adequate remedy at law in respect of such breach and,
as a consequence, agrees that each and every covenant contained in this
Section 5.4 shall be specifically enforceable against the Company, and the
Company hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that the Secured
Obligations are not then due and payable in accordance with the agreements and
instruments governing and evidencing such obligations.

 



22

 

 

ARTICLE VI

DEFAULTS; REMEDIES

 

Section 6.1.          Remedies. Upon the occurrence and during the continuance
of any Event of Default the Lender may from time to time exercise in respect of
the Pledged Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:

 

(a)          Personally, or by agents or attorneys, immediately take possession
of the Pledged Collateral or any part thereof, from the Company or any other
Person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon the Company’s premises where
any of the Pledged Collateral is located, remove such Pledged Collateral, remain
present at such premises to receive copies of all communications and remittances
relating to the Pledged Collateral and use in connection with such removal and
possession any and all services, supplies, aids and other facilities of the
Company;

 

(b)          Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment by
the terms of such agreement, instrument or other obligation directly to the
Lender, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
the Company, prior to receipt by any such obligor of such instruction, the
Company shall segregate all amounts received pursuant thereto in trust for the
benefit of the Lender and shall promptly (but in no event later than one (1)
Business Day after receipt thereof) pay such amounts to the Lender;

 

(c)          Sell, assign, grant a license to use or otherwise liquidate, or
direct the Company to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Pledged
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;

 

(d)          Take possession of the Pledged Collateral or any part thereof, by
directing the Company in writing to deliver the same to the Lender at any place
or places so designated by the Lender, in which event the Company shall at its
own expense: (i) forthwith cause the same to be moved (to the extent requested)
to the place or places designated by the Lender and therewith delivered to the
Lender, (ii) store and keep any Pledged Collateral so delivered to the Lender at
such place or places pending further action by the Lender and (iii) while the
Pledge Collateral shall be so stored and kept, provide such security and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in good condition. Upon application to a court of equity
having jurisdiction, the Lender shall be entitled to a decree requiring specific
performance by the Company of such obligation;

 

(e)          Withdraw all moneys, instruments, securities and other property in
the Company’s deposit accounts for application to the Secured Obligations;

 



23

 

 

(f)          Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

 

(g)          Exercise all the rights and remedies of a secured party on default
under the UCC, and the Lender may also in its sole discretion, without notice,
sell, assign or grant a license to use the Pledged Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Lender’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Lender may deem commercially reasonable. The Lender or any of its
affiliates may be the purchaser, licensee, assignee or recipient of any or all
of the Pledged Collateral at any such sale. Each purchaser, assignee, licensee
or recipient at any such sale shall acquire the property sold, assigned or
licensed absolutely free from any claim or right on the part of the Company, and
the Company hereby waives, to the fullest extent permitted by law, all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
The Lender shall not be obligated to make any sale of Pledged Collateral
regardless of notice of sale having been given. The Lender may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. The Company hereby waives, to the
fullest extent permitted by law, any claims against the Lender arising by reason
of the fact that the price at which any Pledged Collateral may have been sold,
assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale, even if the Lender accepts the first offer
received and does not offer such Pledged Collateral to more than one offeree.

 

Section 6.2.          Notice of Sale. The Company acknowledges and agrees that,
to the extent notice of sale or other disposition of Pledged Collateral shall be
required by law, ten (10) days’ prior notice to the Company of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to the Company if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.

 

Section 6.3.          Waiver of Notice and Claims. The Company hereby waives, to
the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Lender’s taking possession or the Lender’s disposition of
any of the Pledged Collateral, including any and all prior notice and hearing
for any prejudgment remedy or remedies and any such right which the Company
would otherwise have under law, and the Company hereby further waives, to the
fullest extent permitted by applicable law: (a) all damages occasioned by such
taking of possession, (b) all other requirements as to the time, place and terms
of sale or other requirements with respect to the enforcement of the Lender’s
rights hereunder, and (c) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law. The
Lender shall not be liable for any incorrect or improper payment made pursuant
to this Article VI in the absence of gross negligence or willful misconduct. Any
sale of, or the grant of options to purchase, or any other realization upon, any
Pledged Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the Company therein and thereto, and
shall be a perpetual bar both at law and in equity against the Company and
against any and all Persons claiming or attempting to claim the Pledged
Collateral so sold, optioned or realized upon, or any part thereof, from,
through or under the Company.

 



24

 

 

Section 6.4.          Certain Sales of Pledged Collateral. The Company
recognizes that, by reason of certain prohibitions contained in law, rules,
regulations or orders of any Governmental Authority, the Lender may be
compelled, with respect to any sale of all or any part of the Pledged
Collateral, to limit purchasers to those who meet the requirements of such
Governmental Authority. The Company acknowledges that any such sales may be at
prices and on terms less favorable to the Lender than those obtainable through a
public sale without such restrictions, and, notwithstanding such circumstances,
agrees that any such restricted sale shall be deemed to have been made in a
commercially reasonable manner and that, except as may be required by applicable
law, the Lender shall have no obligation to engage in public sales.

 

Section 6.5.          No Waiver; Cumulative Remedies.

 

(a)          No failure on the part of the Lender to exercise, no course of
dealing with respect to, and no delay on the part of the Lender in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy; nor shall the Lender be required to look first to,
enforce or exhaust any other security, collateral or guaranties. The remedies
herein provided are cumulative and are not exclusive of any remedies provided by
law.

 

(b)          In the event that the Lender shall have instituted any proceeding
to enforce any right, power or remedy under this Agreement by foreclosure, sale,
entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the Lender,
then and in every such case, the Company and the Lender shall be restored to
their respective former positions and rights hereunder with respect to the
Pledged Collateral, and all rights, remedies and powers of the Lender shall
continue as if no such proceeding had been instituted.

 

Section 6.6.          Certain Additional Actions Regarding Intellectual
Property. If any Event of Default shall have occurred and be continuing, upon
the written demand of the Lender, the Company shall execute and deliver to the
Lender an assignment or assignments of the registered Patents, Trademarks and/or
Copyrights and Goodwill and such other documents as are necessary or appropriate
to carry out the intent and purposes hereof. Within five (5) Business Days of
written notice thereafter from the Lender, the Company shall make available to
the Lender, to the extent within the Company’s power and authority, such
personnel in the Company’s employ on the date of the Event of Default as the
Lender may reasonably designate to permit the Company to continue, directly or
indirectly, to produce, advertise and sell the products and services sold by the
Company under the registered Patents, Trademarks and/or Copyrights, and such
persons shall be available to perform their prior functions on the Lender’s
behalf.

 



25

 

 

Section 6.7.          Grant of License. For the purpose of enabling the Lender
to exercise rights and remedies under this Article VI (including, without
limiting the terms of this Article VI, in order to take possession of, hold,
preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of Pledged Collateral) at such time as the Lender shall be
lawfully entitled to exercise such rights and remedies, the Company hereby
grants to the Lender an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Company) to use, license or
sublicense any Patent, Trademark, trade secret or Copyright now owned or
hereafter acquired by the Company, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used of the
compilation or printout thereof.

 

ARTICLE VII

PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS; APPLICATION OF PROCEEDS

 

Section 7.1.          Application of Proceeds. The proceeds received by the
Lender in respect of any sale of, collection from or other realization upon all
or any part of the Pledged Collateral pursuant to the exercise by the Lender of
its remedies shall be applied, together with any other sums then held by the
Lender, in accordance with the Promissory Note. In the event that any such
proceeds are insufficient to pay in full the items described in the Promissory
Note, the Company and any guarantor party to the applicable Promissory Note
Documents shall remain liable, jointly and severally, for any deficiency.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1.          Concerning Lender.

 

(a)          The Lender shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Lender, in its individual capacity, accords its own property consisting of
similar instruments or interests, it being understood that the Lender shall not
have responsibility for (i) ascertaining or taking action with respect to calls,
conversations, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Lender has or is deemed to have
knowledge of such matters or (ii) taking any necessary steps to preserve rights
against any person with respect to any Pledged Collateral.

 

(b)          If any item of Pledged Collateral also constitutes collateral
granted to the Lender under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Lender, in its sole discretion, shall select which
provision or provisions shall control.

 



26

 

 

Section 8.2.          Lender May Perform; Lender Appointed Attorney-In-Fact. If
the Company shall fail to perform any covenants contained in this Agreement
(including the Company’s covenants to (a) pay the premiums in respect of all
required insurance policies hereunder, (b) pay Claims, (c) make repairs,
(d) discharge Liens or (e) pay or perform any obligations of the Company under
any Pledged Collateral) or if any representation or warranty on the part of the
Company contained herein shall be breached, the Lender may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that the Lender shall in
no event be bound to inquire into the validity of any tax, lien, imposition or
other obligation which the Company fails to pay or perform as and when required
hereby and which the Company does not contest in accordance in accordance with
the provisions of Section 4.10 hereof. Any and all amounts so expended by the
Lender shall be paid by the Company in accordance with the provisions of the
Promissory Note. Neither the provisions of this Section 8.2 nor any action taken
by the Lender pursuant to the provisions of this Section 8.2 shall prevent any
such failure to observe any covenant contained in this Agreement nor any breach
of representation or warranty from constituting an Event of Default. The Company
hereby appoints the Lender its attorney-in-fact, with full authority in the
place and stead of the Company and in the name of the Company, or otherwise,
from time to time in the Lender’s discretion to take any action and to execute
any instrument consistent with the terms of the Promissory Note, this Agreement
and any of the other Promissory Note Documents which the Lender may deem
necessary or advisable to accomplish the purposes thereof. The foregoing grant
of authority is a power of attorney coupled with an interest and such
appointment shall be irrevocable for the term hereof. The Company hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

 

Section 8.3.          Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(a) be binding upon the Company, its respective successors and assigns and
(b) inure, together with the rights and remedies of the Lender hereunder, to the
benefit of the Lender and each of its respective successors, transferees and
assigns. No other Persons (including any other creditor of the Company) shall
have any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (b), any the Lender may assign
or otherwise transfer any obligation held by it secured by this Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Lender, herein or otherwise, subject
however, to the provisions of the Promissory Note.

 

Section 8.4.          Termination; Release. The Pledged Collateral or any
portion thereof shall be released from the Lien of this Agreement upon its sale
in the ordinary course of business; provided that a sale of all or any material
portion of the Pledged Collateral, whether in one or more transactions, shall
only be released with the prior written consent of the Lender. Upon termination
hereof or any release of Pledged Collateral in accordance with the provisions of
the Promissory Note, the Lender shall, promptly upon the request and at the sole
cost and expense of the Company, assign, transfer and deliver to the Company,
against receipt and without recourse to or warranty by the Lender except as to
the fact that the Lender has not encumbered the released assets, such of the
Pledged Collateral to be released (in the case of a release) as may be in
possession of the Lender and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Pledged Collateral,
execute and deliver proper documents and instruments (including UCC-3
termination statements or releases) acknowledging the termination hereof or the
release of such Pledged Collateral, as the case may be.

 



27

 

 

Section 8.5.          Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by the Company therefrom, shall be effective unless the same
(i) shall be made in accordance with the terms of the Promissory Note,
(ii) shall be in writing and signed by the Lender or, if applicable, the
requisite Noteholder as required under the Promissory Note, and (iii) shall
expressly state that the intent of such writing is to amend, modify or waive a
right under this Agreement. Any amendment, modification or supplement of or to
any provision hereof, any waiver of any provision hereof and any consent to any
departure by the Company from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement or
any other document evidencing the Secured Obligations, no notice to or demand on
the Company in any case shall entitle the Company to any other or further notice
or demand in similar or other circumstances.

 

Section 8.6.         Notices. Unless otherwise provided herein or in the
Promissory Note, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Promissory Note, as to the Company, addressed to it at the address of the
Company set forth in the Promissory Note and as to the Lender, addressed to it
at the address set forth in the Promissory Note, or in each case at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 8.6.

 

Section 8.7.          Governing Law. THE INTERNAL LAW OF THE STATE OF DELAWARE
SHALL GOVERN AND BE USED TO CONSTRUE AND ENFORCE THIS AGREEMENT WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

Section 8.8.          Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 8.9.         Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.

 

Section 8.10.        Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day. 

 

28

 



 

Section 8.11.        Waiver of Stay. The Company covenants (to the extent
effective under and permitted by applicable law) that in the event that the
Company or any property or assets of the Company shall hereafter become the
subject of a voluntary or involuntary proceeding under the bankruptcy code or
the Company shall otherwise be a party to any federal or state bankruptcy,
insolvency, moratorium or similar proceeding that provides for an automatic stay
or any similar provision in any such law, then, in any such case, whether or not
the Lender has commenced foreclosure proceedings under this Agreement, the
Company shall not, and the Company hereby expressly waives its right to (to the
extent effective under and permitted by applicable law) at any time insist upon,
plead or in any whatsoever, claim or take the benefit or advantage of any such
automatic stay or such similar provision as it relates to the exercise of any of
the rights and remedies (including any foreclosure proceedings) available to the
Lender as provided in this Agreement, in any other Security Document or any
other document relating to the Secured Obligations. The Company further
covenants (to the extent effective under and permitted by applicable law) that
it will not hinder, delay or impede the execution of any power granted herein to
the Lender, but will suffer and permit the execution of every such power as
though no law relating to any stay or similar provision had been enacted.

 

Section 8.12.       No Credit for Payment of Taxes or Imposition. The Company
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under the Promissory Note, and the Company shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any tax on the Pledged
Collateral or any part thereof.

 

Section 8.13.        No Claims Against Lender. Nothing contained in this
Agreement shall constitute any consent or request by the Lender, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Pledged Collateral or any part
thereof.

 

Section 8.14.        No Release. Nothing set forth in this Agreement shall
relieve the Company from the performance of any term, covenant, condition or
agreement on the Company’s part to be performed or observed under or in respect
of any of the Pledged Collateral or from any liability to any Person under or in
respect of any of the Pledged Collateral or shall impose any obligation on the
Lender to perform or observe any such term, covenant, condition or agreement on
the Company’s part to be so performed or observed or shall impose any liability
on the Lender for any act or omission on the part of the Company relating
thereto or for any breach of any representation or warranty on the part of the
Company contained in this Agreement, the Promissory Note or the other Promissory
Note Documents, or under or in respect of the Pledged Collateral or made in
connection herewith or therewith. The obligations of the Company contained in
this Section 8.14 shall survive the termination hereof and the discharge of the
Company’s other obligations under this Agreement, the Promissory Note, and the
other Promissory Note Documents.

 

Section 8.15.      Obligations Absolute. All obligations of the Company
hereunder shall be absolute and unconditional irrespective of:

 

(a)          any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Company;

 



29

 

 

(b)          any lack of validity or enforceability of the Promissory Note or
any other Promissory Note Document, or any other agreement or instrument
relating thereto;

 

(c)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Promissory Note or any other
Promissory Note Document or any other agreement or instrument relating thereto;

 

(d)          any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;

 

(e)          any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Promissory Note or any other
Promissory Note Document except as specifically set forth in a waiver granted
pursuant to the provisions of Section 8.5 hereof; or

 

(f)          any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Company.

 

[REMAINDER OF THIS PAGE INTENTIONALLY BLANK]

 

30

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
above written.

 

  NEPHROS, INC.         By: /s/ John C. Houghton   Name: John C. Houghton  
Title: President and Chief Executive Officer         LAMBDA INVESTORS LLC      
  By: /s/ Christopher Taylor   Name: Christopher Taylor   Title: Chief Financial
Officer, Secretary     and Treasurer  

 

 

 

